 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARVIN PACK, JR.,                                 No. 2:18-cv-02944 KJM AC P
11                       Plaintiff,
12           v.                                         ORDER
13    JOE A. LIZARRAGA, et al.,
14                       Defendants.
15

16          Plaintiff is a California state prisoner who proceeds in this civil rights action with retained

17   counsel. By order filed January 24, 2020, the undersigned found service of the Second Amended

18   Complaint appropriate for defendants Padmesh, Pettersen, Toralba and Gentry. ECF No. 9. The

19   court directed CDCR to serve process on its employees, defendants Pettersen, Toralba and

20   Gentry, and directed plaintiff’s counsel to serve process on defendant Padmesh, who is employed

21   by San Joaquin General Hospital. See id. at 10 (“Plaintiff’s counsel shall serve process on

22   defendant Dr. Hosahalli Padmesh, M.D., a surgeon at San Joaquin General Hospital, pursuant to

23   the requirements set forth in Rule 4, Federal Rules of Civil Procedure.”). In the same order, this

24   court denied without prejudice plaintiff’s pro se motion to dismiss this action due to the

25   requirement that, while legally represented, plaintiff may appear only through his counsel. Id. at

26   9.

27          Presently pending is a motion filed by plaintiff’s counsel requesting withdrawal from his

28   representation of plaintiff in this action. ECF No. 15. Counsel explains that the motion reflects
                                                        1
 1   the wishes of plaintiff, who intends to proceed pro se or with newly retained counsel. Id.
 2          In this court, attorneys representing parties in a civil case are subject to the requirements
 3   of Local Rule 182(d), which provides:
 4                  Unless otherwise provided herein, an attorney who has appeared may
                    not withdraw leaving the client in propria persona without leave of
 5                  court upon noticed motion and notice to the client and all other
                    parties who have appeared. The attorney shall provide an affidavit
 6                  stating the current or last known address or addresses of the client
                    and the efforts made to notify the client of the motion to withdraw.
 7                  Withdrawal as attorney is governed by the Rules of Professional
                    Conduct of the State Bar of California, and the attorney shall
 8                  conform to the requirements of those Rules. The authority and duty
                    of the attorney of record shall continue until relieved by order of the
 9                  Court issued hereunder. Leave to withdraw may be granted subject
                    to such appropriate conditions as the Court deems fit.
10

11          Because no defendant has yet appeared in this action, counsel is relieved from the
12   requirement that his motion be served on other parties. However, it is not evident that the motion
13   was served on plaintiff himself. See ECF No. 15 at 3. Moreover, it appears that service of
14   process on defendant Padmesh remains outstanding. Therefore, a decision on counsel’s motion
15   will be deferred until both matters are completed.
16          Accordingly, IT IS HEREBY ORDERED that:
17          1. Within seven (7) days after the filing date of this order, plaintiff’s counsel shall file
18   documentation demonstrating service of his pending motion on plaintiff;
19          2. Within thirty (30) days after the filing date of this order, plaintiff’s counsel shall
20   demonstrate service of process of the Second Amended Complaint on defendant Dr. Hosahalli
21   Padmesh, M.D.; and
22          3. Within twenty-one (21) days after the filing date of this order, plaintiff may file a
23   response to the pending motion to withdraw filed by his current counsel.
24          IT IS SO ORDERED.
25   DATED: February 10, 2020
26

27

28
                                                          2
